      Case 3:19-cv-01153-B Document 40 Filed 05/18/20                  Page 1 of 3 PageID 633


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 LARRY EAVES,                                      §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §   CIVIL ACTION NO. 3:19-CV-1153-B
                                                   §
 UNITED TECHNOLOGIES CORP.,                        §
                                                   §
        Defendant.                                 §

                            MEMORANDUM OPINION AND ORDER

           Before the Court is Plaintiff Larry Eaves’s Motion to Extend Discovery Deadline (Doc. 24).

Plaintiff’s motion is GRANTED in part and DENIED in part. Plaintiff’s motion is GRANTED with

respect to the deposition of Detective Green, but DENIED with respect to the deposition of Amy

Bell.

           Defendant does not object to extending the deadline so that Plaintiff may take the deposition

of Detective Green. See Doc. 26, Def.’s Obj., 2. Thus, the motion is granted with respect to

Detective Green’s deposition. However, Defendant objects to extending the deadline so that Plaintiff

may take the deposition of Amy Bell. See id.

           The deadline for fact discovery in this case was April 30, 2020. See Doc. 11, Scheduling

Order. Plaintiff brought this motion two days before this deadline, on April 28, 2020. See Doc. 24,

Pl.’s Mot. A scheduling order “may be modified only for good cause and with the judge’s consent.”

Fed. R. Civ. P. 16(b)(4). “The good cause standard requires the ‘party seeking relief to show that the

deadlines cannot reasonably be met despite the diligence of the party needing the extension.’” S&W

Enter., LLC v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003) (citation omitted).


                                                   -1-
   Case 3:19-cv-01153-B Document 40 Filed 05/18/20                     Page 2 of 3 PageID 634


        Plaintiff has not met this burden with respect to the requested deposition of Amy Bell.

Plaintiff argues that “the discovery in this case has been ongoing and the scheduling of it hampered

by a number of things, including but not limited to the COVID virus.” Doc. 24, Pl.’s Mot., 3. And

even when making this argument, Plaintiff acknowledges that he “had not specifically requested Ms.

Bell’s deposition until recently.” Id. While Plaintiff argues that the deposition of Detective Green was

scheduled prior to, and had to be extended due to, COVID-19, see id. at 2, Plaintiff makes no such

argument as to Ms. Bell—or how COVID-19 prevented Plaintiff from requesting the deposition of

Ms. Bell until two days before the discovery deadline.

        Simply put, Plaintiff was not diligent in seeking Ms. Bell’s deposition testimony. See S&W

Enter., 315 F.3d at 535 (citation omitted). Plaintiff knew about Ms. Bell, and her potential

importance to his case, on July 26, 2019, when Defendant listed her on its disclosures. See Doc. 24,

Pl.’s Mot., 3. Regardless of whether Defendant disclosed the wrong contact information for Ms. Bell,

as Plaintiff contends, see id., Plaintiff has not explained how this incorrect information preventted

Plaintiff from knowing much earlier than two days before the discovery deadline that he wanted to

depose Ms. Bell.

        Plaintiff’s reply does not alter the Court’s conclusion. In his reply, Plaintiff argues new

theories that he did not raise in his initial motion—such as that Defendant violated Federal Rules

of Civil Procedure 26 and 37 because “Defendant has either destroyed, lost or hidden the very

positive performance evaluation that Ms. Bell completed for [Plaintiff] just prior to his termination.”

See Doc. 39, Pl.’s Reply, 2–3. The Court will not consider these new arguments and allegations. See

Clark v. Saxon Mortg. Co., 544 F. App’x 436, 436 (5th Cir. 2013)(per curiam) (citations omitted)

(“To the extent that [the plaintiff] raises new theories for relief for the first time in his reply brief,


                                                  -2-
   Case 3:19-cv-01153-B Document 40 Filed 05/18/20           Page 3 of 3 PageID 635


we decline to address the allegations.”).

       Therefore, Plaintiff’s motion is GRANTED with respect to Detective Green but DENIED

with respect to Amy Bell.

       SO ORDERED.

       SIGNED: May 18, 2020.




                                            ______________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                             -3-
